People v Bassett (2021 NY Slip Op 04614)





People v Bassett


2021 NY Slip Op 04614


Decided on August 4, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
LINDA CHRISTOPHER
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2021-05319

[*1]The People of the State of New York, ex rel. Bassett 
vJason Bassett, on behalf of Donatila O'Mahony, petitioner, Errol D. Toulon, Jr., etc., et al., respondents.


Law Offices of Jason Bassett, P.C., Central Islip, NY (Jason Bassett pro se of counsel), for petitioner.
Timothy D. Sini, District Attorney, Riverhead, NY (Francis X. Schroeder of counsel), for respondent Errol D. Toulon, Jr., and respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Donatila O'Mahony upon her own recognizance or to set reasonable bail upon Suffolk County Indictment No. 343/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
AUSTIN, J.P., CHRISTOPHER, GENOVESI and FORD, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court